            Case 2:21-cv-00331 Document 1 Filed 01/25/21 Page 1 of 13




                          UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
FUOMA ALI                            :
10 Torrington Ln.                    :     CIVIL ACTION
Willingboro, NJ 08046                :
                                     :     CASE NO.: _______________
               Plaintiff,            :
                                     :
       v.                            :     JURY TRIAL DEMANDED
                                     :
UNITEK GLOBAL SERVICES, INC.         :
2010 Renaissance Blvd.               :
King of Prussia, PA 19406            :
       and                           :
UNITEK USA, LLC                      :
2010 Renaissance Blvd.                :
King of Prussia, PA 19406            :
       and                           :
HUTCHINS TELECOM SOLUTIONS, LLC               :
1281 E Blue Lick Rd.                          :
Shepherdsville, KY 40165                      :
     and                                      :
GRAYCLIFF ENTERPRISE                          :
SOLUTIONS, LLC                                :
3302 Old Battleground Road          :
Greensboro, NC 27410                :
      and                           :
GRAYCLIFF ENTERPRISE, INC.          :
3302 Old Battleground Rd.           :
Greensboro, NC 27410                :
                                    :
            Defendants.             :
____________________________________:

                                CIVIL ACTION COMPLAINT

       Plaintiff, Fuoma Ali (hereinafter referred to as “Plaintiff” unless indicated otherwise),

hereby complains as follows against Unitek Global Services, Inc., Unitek USA, LLC, Hutchins

Telecom Solutions, LLC, Graycliff Enterprise Solutions, LLC, and Graycliff Enterprise, Inc.

(hereinafter collectively referred to as “Defendants”):
              Case 2:21-cv-00331 Document 1 Filed 01/25/21 Page 2 of 13




                                           INTRODUCTION

        1.      Plaintiff initiates the instant action to redress violations by Defendants of Title VII

of the Civil Rights Act of 1964, (“Title VII” – 42 U.S.C. §§ 2000d et. seq.), the Pregnancy

Discrimination Act (“PDA”), and the Pennsylvania Human Relations Act ("PHRA").1 As a direct

consequence of Defendants’ unlawful actions, Plaintiff seeks damages as set forth herein.

                                    JURISDICTION AND VENUE

        2.      This Court, in accordance with 28 U.S.C. § 1331, has jurisdiction over Plaintiff’s

claims, because this civil action arises under a law of the United States.

        3.      This Court may properly maintain personal jurisdiction over Defendants because

Defendants’ contacts with this state and this judicial district are sufficient for the exercise of

jurisdiction over Defendants to comply with traditional notions of fair play and substantial

justice, satisfying the standard set forth by the United States Supreme Court in International

Shoe Co. v. Washington, 326 U.S. 310 (1945) and its progeny. This Court has supplemental

jurisdiction over Plaintiff's state-law claim(s) because such claim(s) arise out of the same

common nucleus of operative facts as her federal claims asserted herein.

        4.      Pursuant to 28 U.S.C. § 1391(b)(1) and (b)(2), venue is properly laid in this

district because all of the acts and/or omissions giving rise to the claims set forth herein occurred

in this judicial district and Defendants are deemed to reside where they are subject to personal

jurisdiction, rendering Defendants citizens of the Eastern District of Pennsylvania.

        5.      Plaintiff is proceeding herein under the Title VII/PDA and has properly exhausted

her administrative remedies by timely filing a Charge of Discrimination with the Equal



1
 Plaintiff will move to amend her instant lawsuit to include claims under the Pennsylvania Human Relations Act
once her administrative remedies are fully exhausted with the Pennsylvania Human Relations Commission. Any
claims under the PHRA though would mirror the instant Title VII and PDA claims identically.


                                                      2
              Case 2:21-cv-00331 Document 1 Filed 01/25/21 Page 3 of 13




Employment Opportunity Commission (“EEOC”) and by filing the instant lawsuit within ninety

(90) days of receiving a notice of dismissal and/or right to sue letter from the EEOC.

                                              PARTIES

        6.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        7.      Plaintiff is an adult individual, with an address as set forth in the caption.

        8.      Defendant Unitek Global Services, Inc. and Defendant Unitek USA, LLC

(hereinafter collectively referred to as “Defendant Unitek”) are, upon information and belief, the

same company engaging in the business of engineering, construction management and

installation fulfillment services to companies in telecommunications, broadband cable, and

satellite industries.

        9.      Defendant Hutchins Telecom Solutions, LLC (hereinafter referred to as

“Defendant Hutchins”) is a division of Defendant Unitek providing communications

infrastructure and related services for leading telecommunications services firms.

        10.     Defendant Graycliff Enterprise Solutions, LLC and Defendant Graycliff

Enterprises, Inc. are, upon information and belief the same company (hereinafter collectively

referred to as Defendant Graycliff). Defendant Graycliff is a division of Defendant Unitek

offering system design, engineering, and construction to cable, telecommunication, and utility

companies.

        11.     Upon information and belief, because of their interrelation of operations, common

ownership or management, centralized control of labor relations, common financial controls, and

other factors, Defendants are sufficiently interrelated and integrated in their activities, labor

relations, ownership and management that they may be treated as a single and/or joint employer




                                                   3
             Case 2:21-cv-00331 Document 1 Filed 01/25/21 Page 4 of 13




for purposes of the instant action. By way of specific example (but not intending to be an

exhaustive list):

            a. Defendant Unitek lists Defendant Hutchins and Defendant Graycliff as

                “Companies” on its website;

            b. Defendant Hutchins and Defendant Graycliff do not have independent websites

                and instead advertise their services through Defendant Unitek’s website;

            c. Plaintiff’s former manager, Martin Reilly, indicated in a reference letter he

                drafted for Plaintiff following her termination that Plaintiff was employed with

                “Unitek Global Services” but that she “supported two Divisions within Unitek

                Global Services – Graycliff Enterprises, based out of North Carolina, and

                Hutchins Telecom, based out of Kentucky;”

            d. Plaintiff’s former manager, Sue Pendleton, currently lists herself on LinkedIn as

                “Division Financial Controller” at “Unitek Global Services;” however, several

                emails received by Plaintiff during her employment from Pendleton indicate that

                she was the Division Controller of Defendant Hutchins;

            e. Plaintiff’s offer letter was from “Unitek Global Services,” but the entity listed on

                Plaintiff’s paystubs varied between Defendant Hutchins and “Unitek Payroll

                Services;” and

            f. Plaintiff’s work email while employed with Defendant identified her as a “Staff

                Accountant” for “Unitek Global Services,” even though she performed work for

                Defendant Hutchins and Defendant Graycliff.




                                                 4
              Case 2:21-cv-00331 Document 1 Filed 01/25/21 Page 5 of 13




        12.    At all times relevant herein, Defendants acted by and through their agents,

servants and employees, each of whom acted at all times relevant herein in the course and scope

of their employment with and for Defendants.

        13.    Defendants are “employers” within the meaning of the Title VII/PDA because, at

all times relevant herein, Defendants have employed at least fifteen (15) or more employees for

at least 20 weeks during each calendar year of Plaintiff’s employment with Defendants.

                                  FACTUAL BACKGROUND

        14.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        15.    Plaintiff is female.

        16.    Plaintiff was hired by Defendants on or about September 23, 2019, as Staff

Accountant at Defendant’s King of Prussia, PA location.

        17.    Plaintiff’s primary responsibility while employed with Defendants was to provide

accounting support for two divisions of Defendant Unitek’s enterprise, Defendant Hutchins and

Defendant Graycliff.

        18.    Because Plaintiff supported multiple divisions within Defendant Unitek, Plaintiff

reported to several individuals within Defendants’ management, including Martin Reilly

(Division Controller – hereinafter “Reilly”), Sue Pendleton (Division Controller – hereinafter

“Pendleton”), and Melissa Mayer (Division Controller – hereinafter “Mayer”).

        19.    During her employment with Defendants, Plaintiff reported to Reilly for matters

related to Defendant Graycliff and Defendant Hutchins.

        20.    Plaintiff typically reported to Mayer for matters primarily related to Defendant

Graycliff.




                                                 5
             Case 2:21-cv-00331 Document 1 Filed 01/25/21 Page 6 of 13




       21.     And in January of 2020, Plaintiff began to report to Pendleton primarily for

matters related to Defendant Hutchins.

       22.     Throughout her employment with Defendants, Plaintiff was a dedicated and hard-

working employee who performed her job well.

       23.     In or about January of 2020, Plaintiff informed Reilly that she was pregnant.

       24.     Plaintiff had also apprised Pendleton of her pregnancy in her first trimester, as

they discussed Plaintiff’s morning sickness associated with her pregnancy.

       25.      After apprising Defendant’s management of her pregnancy, Pendleton began to

subject Plaintiff to hostility and animosity, which included but was not limited to (1) talking

down to Plaintiff; (2) criticizing Plaintiff’s work in emails and other messages (as Pendleton

worked remotely from Kentucky); and (3) sending her messages/emails that were very abrupt,

accusatory, and belittling.

       26.     Despite Pendleton’s discriminatory behavior after learning of Plaintiff’s

pregnancy, Plaintiff was given her 2019 Performance Review on March 31, 2020, wherein

Plaintiff was rated a “3” (Meet Expectations) in every category and was given positive feedback

regarding her performance. Plaintiff was also led to believe, through commentary given by

Defendants’ management in her Performance Review, that she would continue to be a part of

Defendants’ workforce throughout 2020.

       27.     For example, Reilly provided the following information on Plaintiff’s 2019

performance evaluation:

                       Overall, Fuoma has met expectations in her role and has
                       been a valuable asset to the team. She picked up most of
                       her tasks very quickly and is able to manage them
                       independently. She is very proactive in looking for
                       additional work to take on when she has the capacity to do
                       so. In 2020, Fuoma should look for opportunities to further



                                                6
                Case 2:21-cv-00331 Document 1 Filed 01/25/21 Page 7 of 13




                        her knowledge of the business, as well as get involved
                        outside of journal entries and reconciliations.

          28.    By way of further example, Defendants’ Vice President of Operations also

commented on Plaintiff’s aforesaid Performance Review, stating: “Thank you for the hard work

this year, Fuoma. It is always tough to get comfortable in a new position, and you did so all

while your manager was not consistently available to you. Looking forward to a great 2020.”

          29.    Shortly after receiving her 2019 Performance Review, Reilly randomly

approached Plaintiff about what her “plan was for handling [her] pregnancy,” to which Plaintiff

informed Reilly that she intended to work up until her due date in August of 2020, and then take

maternity leave. Reilly simply said “ok” without any further follow up or explanation as to why

he was inquiring about such information.

          30.    On or about May 1, 2020, in close proximity to Plaintiff’s discussion with Reilly

about her pregnancy plans, Defendants abruptly terminated Plaintiff’s employment.

          31.    Plaintiff was informed that the reason she was being terminated from her

employment with Defendants was because her position was being “eliminated due to a

reorganization.”

          32.    In a reference letter written by Reilly for Plaintiff, Reilly states “Unfortunately,

due to Corporate restructuring and a move to have the accounting teams on-site at the local

field offices, Fuoma’s role was eliminated here in Pennsylvania.”

          33.    In their Position Statement, sent to the EEOC in response to Plaintiff’s Charge of

Discrimination, Defendants assert that as part of a “company-wide restructuring and

reorganization” Plaintiff’s position was relocated to Kentucky (where Defendant Hutchins is

based).




                                                  7
             Case 2:21-cv-00331 Document 1 Filed 01/25/21 Page 8 of 13




       34.     Plaintiff is not aware of any other Staff Accountants or accounting teams within

the King of Prussia location whose positions were eliminated or relocated to local field offices.

In fact, Plaintiff is specifically aware of two Staff Accountants who remained working at the

King of Prussia location after Plaintiff was terminated.

       35.     Defendants further assert in their position statement submitted to the EEOC that

Plaintiff’s main responsibility was to support Defendant Hutchins – which is not true.

       36.     Plaintiff equally supported Defendant Hutchins and Defendant Graycliff. This is

evidenced by Plaintiff’s work calendar (which shows her performing work for Defendant

Hutchins and Defendant Graycliff), as well as the reference letter drafted by Reilly for Plaintiff,

which clearly states in Defendants’ management’s own words: “Fuoma supported two Divisions

within Unitek Global Services – Graycliff Enterprises, based out of North Carolina, and

Hutchins Telecom, based out of Kentucky.”

       37.     Defendants presumably asserted this false statement to make it appear more

plausible that Plaintiff’s termination was legitimate rather than discriminatory because Defendant

Hutchins is based in Kentucky, which is where Defendant argues Plaintiff’s job was relocated to.

       38.     However, Defendant Graycliff is based in North Carolina and upon information

and belief (including information contained in Defendant’s own Position Statement), there were

no employees/accounting teams that were relocated to Graycliff’s local field office in North

Carolina as part of Defendants’ alleged “restructuring.”

       39.     Based on the foregoing, Plaintiff believes and therefore avers that she as

terminated from her employment with Defendants because of her pregnancy.




                                                 8
              Case 2:21-cv-00331 Document 1 Filed 01/25/21 Page 9 of 13




                                      First Cause of Action
                                   Violations of Title VII/PDA
                        (Wrongful Termination – Pregnancy Discrimination)
                                    -Against All Defendants-

        40.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        41.    Based on the foregoing, Plaintiff believes and therefore avers that she was

terminated because of her pregnancy.

        42.    Plaintiff is qualified under Title VII and the PDA for protection because she was

pregnant at the time of her unlawful termination.

        43.    Defendants’ action of terminating Plaintiff because of her pregnancy constitutes

violations of Title VII/PDA.

        WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

        A.     Defendants are to be prohibited from continuing to maintain their illegal policy,

practice or custom of discriminating/retaliating against employees and are to be ordered to

promulgate an effective policy against such unlawful acts and to adhere thereto;

        B.     Defendants are to compensate Plaintiff, reimburse Plaintiff and make Plaintiff

whole for any and all pay and benefits Plaintiff would have received had it not been for

Defendants’ illegal actions, including but not limited to past lost earnings, future lost earnings,

salary, pay increases, bonuses, medical and other benefits, training, promotions, pension, and

seniority. Plaintiff should be accorded those benefits illegally withheld from the date she first

suffered retaliation/discrimination at the hands of Defendants until the date of verdict;

        C.     Plaintiff is to be awarded punitive damages, as permitted by applicable law(s)

alleged asserted herein, in an amount believed by the Court or trier of fact to be appropriate to




                                                 9
            Case 2:21-cv-00331 Document 1 Filed 01/25/21 Page 10 of 13




punish Defendants for their willful, deliberate, malicious and outrageous conduct and to deter

Defendants or other employers from engaging in such misconduct in the future;

       D.      Plaintiff is to be accorded any and all other equitable and legal relief as the Court

deems just, proper and appropriate including for emotional distress;

       E.      Plaintiff is to be awarded the costs and expenses of this action and reasonable

legal fees as provided by applicable federal and state law;

       F.      Any verdict in favor of Plaintiff is to be molded by the Court to maximize the

financial recovery available to Plaintiff in light of the caps on certain damages set forth in

applicable federal law; and

       G.      Plaintiff’s claims are to receive a trial by jury to the extent allowed by applicable

law. Plaintiff has also endorsed this demand on the caption of this Complaint in accordance with

Federal Rule of Civil Procedure 38(b).

                                              Respectfully submitted,

                                              KARPF, KARPF, & CERUTTI, P.C.

                                              /s/ Ari R. Karpf
                                              Ari R. Karpf, Esquire
                                              3331 Street Road
                                              Two Greenwood Square
                                              Suit 128
                                              Bensalem, PA 19020
                                              (215) 639-0801
Dated: January 25, 2021




                                                10
      Case 2:21-cv-00331 Document 1 Filed 01/25/21 Page 11 of 13




Fuoma Ali


Unitek Global Services, Inc., et al.




1/25/2021
                                 Case 2:21-cv-00331  Document
                                                  UNITED        1 Filed COURT
                                                         STATES DISTRICT 01/25/21 Page 12 of 13
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                           DESIGNATION FORM
                     (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                       10 Torrington Lane, Willingboro, NJ 08046
Address of Plaintiff: ______________________________________________________________________________________________
                       2010 Renaissance Blvd., King of Prussia, PA 19406 / 1281 E. Blue Lick Rd., Shepherdsville, KY
Address of Defendant: ____________________________________________________________________________________________
                                40165 / 3302 Old Battleground Rd., Greensboro, NC 27410
                                            Defendants place of business
Place of Accident, Incident or Transaction: ___________________________________________________________________________



RELATED CASE, IF ANY:

Case Number: ______________________________                      Judge: _________________________________                    Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No X
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No X
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                    No X
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No X
       case filed by the same individual?

I certify that, to my knowledge, the within case              is / X is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
       1/25/2021
DATE: __________________________________                      __________________________________________                               ARK2484 / 91538
                                                                                                                               ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)


CIVIL:

A.            Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                        1.    Insurance Contract and Other Contracts
       2.     FELA                                                                                2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                           3.    Assault, Defamation
       4.     Antitrust                                                                           4.    Marine Personal Injury
       5.     Patent                                                                              5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                          6.    Other Personal Injury (Please specify): _____________________
X      7.     Civil Rights                                                                        7.    Products Liability
       8.     Habeas Corpus                                                                       8.    Products Liability –Asbestos
       9.     Securities Act(s) Cases                                                             9.    All other Diversity Cases
       10.    Social Security Review Cases                                                              (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                           ARBITRATION CERTIFICATION
                                                   (

     Ari R. Karpf
I, ____________________________________________ , counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
     X
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


       1/25/2021
DATE: __________________________________                      _____________________________________ _____                            ARK2484 / 91538
                                                                                                                              ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                              Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 ( /2018)
                                         Case 2:21-cv-00331 Document 1 Filed 01/25/21 Page 13 of 13
JS 44 (Rev. 06/17)                                                           CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS

ALI, FUOMA                                                                                                UNITEK GLOBAL SERVICES, INC., ET AL.
    (b) County of Residence of First Listed Plaintiff                Burlington                               County of Residence of First Listed Defendant                Montgomery
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                      (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                            THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
h~êéÑI=h~êéÑ=C=`ÉêìííáI=mK`KX=PPPN=píêÉÉí=oç~ÇI=qïç=dêÉÉåïççÇ=pèì~êÉI
pìáíÉ=NOUI=_Éåë~äÉãI=m^=NVMOMX=EONRF=SPVJMUMNX=~â~êéÑ]â~êéÑJä~ïKÅçã

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                        III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintif                                    f
                                                                                                         (For Diversity Cases Only)                                             and One Box for Defendant)
❒ 1    U.S. Government               u’ 3     Federal Question                                                                     PTF           DEF                                            PTF      DEF
          Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          ’ 1           ’ 1     Incorporated or Principal Place         ’ 4     ’ 4
                                                                                                                                                             of Business In This State

❒ 2    U.S. Government                   ’ 4 Diversity                                              Citizen of Another State          ’ 2         ’ 2    Incorporated and Principal Place      ’ 5      ’ 5
          Defendant                             (Indicate Citizenship of Parties in Item III)                                                                of Business In Another State

                                                                                                    Citizen or Subject of a           ’ 3         ’ 3    Foreign Nation                        ’ 6      ’ 6
                                                                                                      Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                  Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                                  TORTS                            FORFEITURE/PENALTY                            BANKRUPTCY                      OTHER STATUTES
❒   110 Insurance                         PERSONAL INJURY                PERSONAL INJURY            ❒ 625 Drug Related Seizure              ’   422 Appeal 28 USC 158          ❒ 375 False Claims Act
❒   120 Marine                       ’    310 Airplane                 ❒ 365 Personal Injury -            of Property 21 USC 881            ’   423 Withdrawal                 ’ 376 Qui Tam (31 USC
❒   130 Miller Act                   ’    315 Airplane Product               Product Liability      ❒ 690 Other                                     28 USC 157                        3729(a))
❒   140 Negotiable Instrument                  Liability               ❒ 367 Health Care/                                                                                     ❒ 400 State Reapportionment
❒   150 Recovery of Overpayment      ’    320 Assault, Libel &               Pharmaceutical                                                     PROPERTY RIGHTS               ❒ 410 Antitrust
        & Enforcement of Judgment              Slander                       Personal Injury                                                ❒ 820 Copyrights                  ❒ 430 Banks and Banking
❒   151 Medicare Act                 ’    330 Federal Employers’             Product Liability                                              ❒ 830 Patent                      ❒ 450 Commerce
❒   152 Recovery of Defaulted                  Liability               ❒ 368 Asbestos Personal                                              ❒ 835 Patent - Abbreviated        ❒ 460 Deportation
        Student Loans                ’    340 Marine                         Injury Product                                                        New Drug Application       ❒ 470 Racketeer Influenced and
        (Excludes Veterans)          ’    345 Marine Product                 Liability                                                      ❒ 840 Trademark                          Corrupt Organizations
❒   153 Recovery of Overpayment                Liability                PERSONAL PROPERTY                        LABOR                         SOCIAL SECURITY                ❒ 480 Consumer Credit
        of Veteran’s Benefits        ’    350 Motor Vehicle            ❒ 370 Other Fraud            ❒ 710 Fair Labor Standards              ’ 861 HIA (1395ff)                ❒ 490 Cable/Sat TV
❒   160 Stockholders’ Suits          ’    355 Motor Vehicle            ❒ 371 Truth in Lending               Act                             ❒ 862 Black Lung (923)            ❒ 850 Securities/Commodities/
❒   190 Other Contract                        Product Liability        ❒ 380 Other Personal         ❒ 720 Labor/Management                  ’ 863 DIWC/DIWW (405(g))                  Exchange
❒   195 Contract Product Liability   ’    360 Other Personal                 Property Damage                Relations                       ❒ 864 SSID Title XVI              ❒ 890 Other Statutory Actions
❒   196 Franchise                             Injury                   ❒ 385 Property Damage        ❒ 740 Railway Labor Act                 ’ 865 RSI (405(g))                ❒ 891 Agricultural Acts
                                     ’    362 Personal Injury -              Product Liability       ’ 751 Family and Medical                                                 ❒ 893 Environmental Matters
                                              Medical Malpractice                                           Leave Act                                                         ❒ 895 Freedom of Information
        REAL PROPERTY                       CIVIL RIGHTS                PRISONER PETITIONS          ❒ 790 Other Labor Litigation              FEDERAL TAX SUITS                       Act
❒   210 Land Condemnation            ❒    440 Other Civil Rights         Habeas Corpus:             ❒ 791 Employee Retirement               ❒ 870 Taxes (U.S. Plaintiff       ❒ 896 Arbitration
❒   220 Foreclosure                  ❒    441 Voting                   ❒ 463 Alien Detainee                Income Security Act                     or Defendant)              ❒ 899 Administrative Procedure
❒   230 Rent Lease & Ejectment       X
                                     ❒    442 Employment               ❒ 510 Motions to Vacate                                              ❒ 871 IRS—Third Party                    Act/Review or Appeal of
❒   240 Torts to Land                ❒    443 Housing/                       Sentence                                                              26 USC 7609                       Agency Decision
❒   245 Tort Product Liability                Accommodations           ❒ 530 General                                                                                          ❒ 950 Constitutionality of
❒   290 All Other Real Property      ❒    445 Amer. w/Disabilities -   ❒ 535 Death Penalty                IMMIGRATION                                                                State Statutes
                                              Employment                 Other:                     ❒ 462 Naturalization Application
                                     ❒    446 Amer. w/Disabilities -   ❒ 540 Mandamus & Other       ❒ 465 Other Immigration
                                              Other                    ❒ 550 Civil Rights                 Actions
                                     ❒    448 Education                ❒ 555 Prison Condition
                                                                       ❒ 560 Civil Detainee -
                                                                             Conditions of
                                                                             Confinement

V. ORIGIN (Place an “X” in One Box Only)
u
’ 1 Original    ❒ 2 Removed from                            ❒    3     Remanded from            ❒ 4 Reinstated or       ’     5 Transferred from    ❒ 6 Multidistrict                   ❒ 8 Multidistrict
        Proceeding                State Court                          Appellate Court              Reopened                    Another District           Litigation -                     Litigation -
                                                                                                                            (specify)                      Transfer                         Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           Title VII (42ISC2000)
VI. CAUSE OF ACTION Brief description of cause:
                                           Violations of Title VII, the PDA and the PHRA.
VII. REQUESTED IN     ❒                          CHECK IF THIS IS A CLASS ACTION                       DEMAND $                                         CHECK YES only if demanded in complaint:
     COMPLAINT:                                  UNDER RULE 23, F.R.Cv.P.                                                                               JURY DEMAND:        u’ Yes      ’ No
VIII. RELATED CASE(S)
                                               (See instructions):
      IF ANY                                                           JUDGE                                                                    DOCKET NUMBER
DATE                                                                      SIGNATURE OF ATTORNEY OF RECORD
        1/25/2021
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                      APPLYING IFP                                    JUDGE                               MAG. JUDGE

                  Print                                 Save As...                                                                                                                   Reset
